PER CURIAM.
Andrew G. Thompson ("Movant") appeals from the judgment of the motion court, denying his Rule 29.15 post-conviction relief motion following an evidentiary hearing. On appeal, Movant argues trial counsel was ineffective for (1) failing to adequately object to speculative testimony as to Movant's state of mind, and opinion and interpretation of his body language and gestures; (2) unreasonably adducing evidence of a prior uncharged incident of *305sexual misconduct by Movant against Victim; and (3) failing to call a witness to testify in Movant's defense. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).